In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00176-CR
        ______________________________


             JOE RAY LOYD, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 20,940-2010




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                   MEMORANDUM OPINION

       Joe Ray Loyd appeals his conviction of guilt for the offense of aggravated assault with a

deadly weapon, a second-degree felony. See TEX. PENAL CODE ANN. § 22.02 (West 2011).

After having pled “guilty” to the charged offense, Loyd was placed on deferred adjudication

community supervision for a period of ten years and fined $2,500.00. Thereafter, the State filed

its motion to proceed to final adjudication. Loyd entered a plea of “true” to the allegations set

forth in that motion. The judgment adjudicating guilt was entered on September 1, 2011. Loyd

was represented by different appointed counsel at trial and on appeal.

       Loyd’s attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.    Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 360 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

       Counsel mailed a copy of the brief to Loyd on November 23, 2011, informing Loyd of his

right to file a pro se response and of his right to review the record. Counsel has also filed a motion

with this Court seeking to withdraw as counsel in this appeal. While Loyd was given an extension

of time in which to file his pro se response, no such response has been filed.




                                                  2
         We have determined that this appeal is wholly frivolous.                         We have independently

reviewed the clerk’s record and the reporter’s record, and we agree that no arguable issues support

an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In a frivolous appeal situation, we are to determine whether the appeal is without merit and

is frivolous, and if so, the appeal must be dismissed or affirmed. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.1




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             March 1, 2012
Date Decided:               March 2, 2012

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing or for en banc reconsideration was overruled by this Court. See TEX. R. APP. P. 68.2.
Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal Appeals. See TEX.
R. APP. P. 68.3 (amended by the Texas Court of Criminal Appeals Misc. Docket No. 11-104, effective Sept. 1, 2011).
Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                            3